Judicial Dist. Court, 129 Nev.   , 294 P.3d 415 (2013). For these reasons,
                we
                            ORDER the petition DENIED.

                                                         Aeku     •               J.



                                                 p
                                                 P . ering


                                                 lasit.ova
                                                        ia el„„,,,jaisme,     ,
                                                 Parra uirre


                                                                                  J.
                                                 Saitta


                cc: Hon. Stefany Miley, District Judge
                     Cannon & Tannery
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A